Citation Nr: 1244281	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  12-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).

[The Veteran has additional appeals addressed in a Board decision under docket number 07-38 037A]


REPRESENTATION

Veteran represented by:	Michael Tonder, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Jackson, Mississippi, which denied entitlement to TDIU.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran and his spouse testified before a Decision Review Officer at a February 2011 hearing.  The Veteran testified before the undersigned at a July 2012 videoconference hearing.  Transcripts have been associated with the file.  Evidence was received at the July 2012 hearing subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2012).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As mentioned on the cover page, the Veteran has a separate appeal pending under docket number 07-38 37A.  The Board has granted service connection for chronic prostatitis and remanded claims for service connection for a back and IBS, GERD and stomach disabilities for additional development.  The other disability claims may yet be granted.  The grant of prostatitis and possible grant of other disability claims alter the basis for TDIU.  As such, the TDIU claim must be deferred pending the RO's assignment of the effective date of service connection and initial rating for chronic prostatitis and resolution of the remaining disability claims.  The Board remands this case.

Accordingly, the case is REMANDED for the following action:

Following implementation of the grant of service connection and completion of the remand instructions contained in the Board's decision under docket number 07-38 037A, the RO should readjudicate the TDIU claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

